Case: 10-30485 Document: 00511417781 Page: 1 Date Filed: 03/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 21, 2011
                                     No. 10-30485
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MICHAEL LEE FORD,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                        for the Middle District of Louisiana
                              USDC No. 3:09-CR-14-1


Before WIENER, PRADO and OWEN, Circuit Judges.
PER CURIAM:*
       Michael Lee Ford challenges his within-guidelines 60-month consecutive
sentence imposed following his guilty plea conviction for possession of a firearm
during a drug-trafficking offense. Ford contends that the language of the statute
of conviction, 18 U.S.C. § 924(c)(1)(A), prohibits the imposition of a consecutive
sentence when a defendant is subject to a greater minimum sentence. Because
Ford was subject to a greater minimum sentence in connection with his
conviction on another count for possession with the intent to distribute crack

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30485 Document: 00511417781 Page: 2 Date Filed: 03/21/2011

                                   No. 10-30485

cocaine, he asserts that he should not have received the consecutive 60-month
sentence.   The Government seeks the enforcement of the appeal waiver
contained in Ford’s plea agreement and requests the dismissal of this appeal.
Ford does not challenge the validity of the appeal waiver or argue that any of its
exceptions apply.
      The record shows that Ford’s appeal waiver is valid. See United States v.
McKinney, 406 F.3d 744, 746 (5th Cir. 2005).             The Government seeks
enforcement of the waiver and dismissal of the appeal. See United States v.
Story, 439 F.3d 226, 231 (5th Cir. 2006). Although a valid waiver does not
implicate our jurisdiction, see id. at 230, Ford’s appeal of his sentence is clearly
barred by the waiver. Moreover, his argument is foreclosed by Supreme Court
precedent in Abbott v. United States, 131 S. Ct. 18, 23 (2010).
      The appeal is DISMISSED.




                                         2